Citation Nr: 0527107	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  95-36 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected lumbar disc disease and 
scoliosis prior to August 24, 2004.  

2.  Entitlement to an initial evaluation in excess of 40 
percent for the service-connected degenerative lumbar disc 
disease and scoliosis to include radiculopathy of the right 
lower extremity from August 24, 2004.   




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from September 1973 to 
December 1974.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

This issue was before the Board in May 2000, but was remanded 
for additional development.  

Subsequently, a November 2004 rating decision expanded the 
diagnosis of the veteran's disability to include 
radiculopathy of the right lower extremity, and increased the 
evaluation for this disability to 40 percent.  

However, the effective date assigned for the increased 
evaluation was on August 24, 2004.  Therefore, the issues are 
as stated on the first page of this decision.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The November 2004 rating decision also assigned a separate 10 
percent evaluation for radiculopathy of the left lower 
extremity.  The veteran has not expressed disagreement with 
this evaluation, and it is not on appeal.  

Finally, this rating decision also established entitlement to 
a total rating based on individual unemployability due to 
service-connected disability, effective in December 1996.  



FINDINGS OF FACT

1.  For the period prior to August 24, 2004, the veteran's 
symptoms included scoliosis, disc space narrowing, guarding 
of movements due to pain, an antalgic gait, muscle spasm, 
reduced forward motion, and loss of lateral bending.  

2.  For the period before and after August 24, 2004, the 
veteran's diagnoses do not include intervertebral disc 
syndrome, and his symptoms do not include ankylosis, or 
additional disability due to pain, fatigue, weakness or lack 
of endurance.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation of 
40 percent for lumbar disc disease and scoliosis prior to 
August 24, 2004 have been met; the criteria for an evaluation 
in excess of 40 percent have not been met.  38 U.S.C.A. 
§ 1155 (2002); 38 C.F.R. § 4.71a, Codes 5010, 5292, 5295 
(2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Codes 5237, 5242 
(2004).  

2.  The criteria for entitlement to an initial evaluation in 
excess of 40 percent for degenerative lumbar disc disease and 
scoliosis to include radiculopathy of the right lower 
extremity from August 24, 2004 have not been met.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.71a, Codes 5010, 
5292, 5295 (2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Codes 
5237, 5242 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided VCAA notice by letter dated in 
December 2002.  The notice included the type of evidence 
needed to substantiate the claim for an increased evaluation, 
namely, evidence that his disability had become worse.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

In the supplemental statement of the case, dated in February 
2003, the RO cited 38 C.F.R. § 3.159 with the provision that 
the veteran provide any evidence in his possession that 
pertained to the claim.  

The Board notes that both the original claim for service 
connection for a back disability and the notice of 
disagreement with the original evaluation assigned for this 
disability are dated before the VCAA came into effect.  

Therefore, while the VCAA is still applicable, it was 
impossible to have met the preadjudication notice 
requirements.  However, the action of the RO described above, 
cured the error because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence, which he did, and to address the claim 
at a hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The additional evidence and argument submitted by the veteran 
was sufficient to result in the award of an increased 
evaluation for his disability from August 2004, which further 
indicates a lack of prejudice to the veteran's claim.  For 
this reason, the veteran has not been prejudiced by the 
timing of the notices and no further development is needed to 
ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been met.  



II. Back Disability

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

As noted above, this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  

In instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The July 1999 rating decision which first established service 
connection for degenerative lumbar disc disease and scoliosis 
evaluated this disability under the rating codes for 
arthritis due to trauma and lumbosacral strain.  See 
38 C.F.R. § 4.71a, Codes 5010, 5295 (1998).  

During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243).  

In light of these changes, the Board has considered whether 
an increased evaluation may be warranted under either the old 
or new version of the schedule for rating disabilities of the 
spine.  The Board notes, however, that application of the new 
regulation can be no earlier than the effective date of that 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion).  

The Board notes that the veteran was provided notice of the 
change in regulations in the November 2004 Supplemental 
Statement of the Case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).  

In this case, the veteran's low back disability was evaluated 
by the RO as 10 percent disabling under 38 C.F.R. § 4.71, 
Diagnostic Code (DC) 5295 (1998 - 2002).  Under the old 
criteria for evaluating disabilities of the spine, DC 5295 
provided for the evaluation of lumbosacral strain, and stated 
that a 10 percent rating was warranted for characteristic 
pain on motion.  

A 20 percent evaluation was warranted for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  

A 40 percent disability evaluation was warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
DC 5295 (1998 - 2002).  

Under 38 C.F.R. § 4.71a, Code 5010 (1998 - 2002), traumatic 
arthritis was to be evaluated as degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Code 5003 (1998 - 2002).  

Severe limitation of motion of the lumbar spine was evaluated 
as 40 percent disabling.  Moderate limitation of motion 
warranted a 20 percent evaluation.  Slight limitation of 
motion was evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5292 (1998 - 2002).  This rating code was 
eliminated by the September 26, 2003, and disabilities 
evaluated under this rating code are now rated as described 
below. 

Effective on September 26, 2003, DC 5295 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5237.  Under that rating 
code, lumbosacral strain is to be evaluated under the new 
general rating formula for diseases and injuries of the 
spine.  Furthermore, the Board notes that the most recent 
rating decisions have evaluated the veteran under the rating 
code for degenerative arthritis of the spine.  This 
disability is also evaluated under the general rating formula 
for diseases and injuries of the spine.  38 C.F.R. § 4.71a, 
Code 5242.  

Under the new general rating criteria for disabilities of the 
spine, a 10 percent evaluation is warranted for disability of 
the thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

An evaluation higher than 30 percent is not warranted under 
the new criteria unless there is forward flexion of the 
thoracolumbar spine to 30 degrees or less.  An evaluation of 
40 percent or greater requires favorable or unfavorable 
ankylosis.  Unfavorable ankylosis is a condition with which 
the entire thoracolumbar spine is fixed in flexion or 
extension, resulting in several symptoms described in Note 5 
of the general formula for diseases and injuries of the 
spine.  

At this juncture, the Board notes that the range of motion of 
the thoracolumbar spine is from 30 degrees to 90 degrees of 
flexion and extension, 30 degrees of lateral flexion in 
either direction, and 30 degrees of rotation in either 
direction.  38 C.F.R. § 4.71a, Plate V.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  


Prior to August 24, 2004

A July 1997 magnetic resonance imaging study of the lumbar 
spine revealed severe scoliosis with minimal degenerative 
changes.  

Private medical records from January 1998 show some pain with 
forward flexion beyond 60 degrees, and extension beyond 30 
degrees.  The veteran could rise on his heels and toes.  
Reflexes were two plus in the knees and ankles.  Motor 
testing and sensation was intact, and straight leg raising 
was negative.  

A February 1999 letter from a private doctor states that the 
veteran has degenerative disc disease and scoliosis as a 
result of leg length discrepancy.  He was disabled from work 
due to persistent back and leg pain.  His condition had not 
changed significantly over the past year.  

The veteran underwent a VA spine examination in June 1999.  
His claims folder was reviewed by the examiner.  On 
examination, the veteran had fairly marked thoracic 
dextroscoliosis and lumbar levoscoliosis.  He could flex the 
lumbar spine from zero to 100 degrees, and extend from zero 
to 10 degrees.  Lateral flexion was from zero to 15 degrees 
on the right, and zero to 10 degrees on the left.  He was 
able to rotate from zero to 25 degrees on the right and zero 
to 40 degrees on the left.  Straight leg raising was negative 
bilaterally.  

The examiner believed that there were no motor deficits.  
Review of recent X-ray studies documented the thoracic and 
lumbar scoliosis, and also showed disc space narrowing at L2 
to L3.  

The veteran had a private examination in January 2000.  He 
reported a constant degree of discomfort in the left lumbar 
paravertebral musculature that radiated down the lateral 
aspect of the left upper leg, and occasionally into the foot.  
He reported frequent burning sensations in a similar pattern.  

On examination, there was some degree of palpable tenderness 
over the entire spine.  Torso movements were guarded in all 
directions, and his movements were deliberate and antalgic.  
Straight leg raising produced mild discomfort on the left.  
The relevant impressions were chronic spine and left lower 
extremity pain, and history of scoliosis and degenerative 
disc disease of the spine.  

Private medical records from June 2000 show complaints of 
chronic pain in the back and legs.  Examination revealed 
tenderness throughout the lumbar back, with limited range of 
motion of the back with muscle spasms.  He appeared unchanged 
from the previous year.  

An additional VA examination was conducted in November 2000.  
The veteran complained of low back pain, and was noted to 
ambulate with a cane.  He could flex his lumbar spine to 45 
degrees, but stopped at that point due to pain.  The veteran 
could extend to 20 degrees, and he could bend to the right 
and left as well.  There was positive straight leg raise at 
30 degrees.  

He complained of pain that went down the lateral aspect of 
the thigh to the knee.  There was pain to palpation of the 
lumbar spine.  The examiner believed that the veteran's pain 
was out of proportion to the stimulus.  He was difficult to 
examine, as every movement elicited pain.  

In March 2003, the same private examiner who submitted the 
February 1999 opinion noted that the veteran had recently 
been examined for his back and knee.  He had left lumbar 
scoliosis, and severe degenerative changes at L2 to L3.  X-
ray studies showed progressive degenerative changes, and his 
examination was consistent with painful degenerative disc 
disease and scoliosis.  

The veteran appeared at a hearing before the undersigned 
Board member in November 2003.  The veteran did not offer any 
testimony that was specific to his back disability, other 
than to note that it was productive of pain, which he treated 
with medication.  See Transcript.  

The Board finds that entitlement to a 40 percent evaluation 
for the veteran's lumbosacral strain for the period prior to 
August 24, 2004, was warranted under the rating code for 
lumbosacral strain.  A June 1999 VA examination found fairly 
marked scoliosis of the thoracic and lumbar spines.  
Moreover, disc space narrowing was noted at this time.  

A January 2000 private examination noted guarded movements in 
all directions with an antalgic gait.  June 2000 private 
records note muscle spasm.  Every examination has exhibited 
some loss of the range of motion, and pain upon movement.  

The Board finds that these symptoms more nearly resemble 
those of listing of the spine to the opposite side, loss of 
lateral motion with osetoarthritic changes, narrowing of the 
joint space, and abnormal mobility on forced movement 
required for a 40 percent evaluation under the rating code 
for lumbosacral strain in effect prior to September 26, 2003.  
See 38 C.F.R. § 4.71a, Code 5295 (2002).  

The Board has considered entitlement to an evaluation in 
excess of 40 percent for this period, but this is not 
demonstrated by the evidence.  The 40 percent evaluation was 
the highest evaluation available under the old rating codes 
for lumbosacral strain and limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Codes 5292, 5295 (2002).  

The old rating code for intervertebral disc syndrome allowed 
for a 60 percent evaluation, but there was no diagnosis of 
intervertebral disc syndrome for this period.  Finally, as 
there was no diagnosis of ankylosis of the spine, these 
rating codes were also not for consideration.  38 C.F.R. 
§ 4.71a, Codes 5288, 5289, 5293 (2002).  

The rating criteria that came into affect in September 2003 
also do not provide a basis for an evaluation in excess of 40 
percent from that date forward.  Under the general rating 
formula for diseases and injuries of the spine, some form of 
ankylosis of the spine is required for an evaluation greater 
than 40 percent.  There is no finding or diagnosis of 
ankylosis during this period.  

The veteran has been found to have pain on motion, but this 
pain has not been shown to result in the equivalent of 
fixation in one spot or ankylosis.  The examinations were 
negative for findings of weakness, excess fatigability, or 
incoordination.  38 C.F.R. §§ 4.40, 4.59. 4.71a, Code 5237, 
5242.  

The rating code for intervertebral disc syndrome provides for 
an evaluation of 60 percent, but there is no diagnosis of 
this disability.  Therefore, entitlement to an evaluation in 
excess of 40 percent for this period is not warranted.  


After August 24, 2004

The veteran underwent a VA spine on August 24, 2004.  He 
reported pain that radiated into the legs and shoulder 
blades, particularly on the left side.  He had not 
experienced any intervertebral disc syndrome.  Flare-ups 
would result from cold weather and bending.  His range of 
motion did not change after repetitive use.  

The veteran had 20 degrees of flexion without pain and 25 
degrees with pain, extension to five degrees without pain and 
10 degrees with pain, lateral flexion right and left to five 
degrees without pain and 10 degrees with pain, and rotation 
right or left five degrees without pain and 10 degrees with 
pain.  

The range of motion was not additionally limited by pain, 
fatigue, weakness or lack of endurance.  On neurological 
examination, there was no spasm or tenderness.  He had a 
bilateral straight leg raising sign at 30 degrees, worse on 
the left than right.  There were no motor findings.  

The veteran used a cane and seemed to have problems with his 
left leg.  An X-ray study of the lumbar spine showed severe 
right-sided L2 to L3 narrowing that resulted in scoliosis.  
In addition, there was spondylosis and degenerative joint 
disease of the lumbar spine.  

The diagnosis was that of low back pain from severe narrowing 
of L2 to L3 that resulted in scoliosis.  There was also 
bilateral L5 radiculopathy.  

The Board finds that entitlement to an evaluation in excess 
of 40 percent is not warranted under either the old or new 
rating criteria for the veteran's disability.  As noted 
above, the 40 percent evaluation was the highest evaluation 
available under the old rating codes for lumbosacral strain 
and limitation of motion of the lumbar spine.  

The August 2004 examination specifically noted that the 
veteran's range of motion is not additionally limited by 
pain, fatigue, weakness or lack of endurance.  38 C.F.R. 
§§ 4.40, 4.59, 4.71a, Codes 5292, 5295 (2002).  

The old rating code for intervertebral disc syndrome allowed 
for a 60 percent evaluation, but there is no diagnosis of 
intervertebral disc syndrome for this period.  

Finally, as there remains no diagnosis of ankylosis of the 
spine during this period, these rating codes are also not for 
consideration.  38 C.F.R. § 4.71a, Codes 5288, 5289, 5293 
(2002).  

Similarly, the rating criteria that came into affect in 
September 2003 also do not provide a basis for an evaluation 
in excess of 40 percent.  The August 2004 examination did not 
contain any findings of ankylosis, and his range of motion 
was not decreased to the equivalent of ankylosis by pain, 
fatigue, weakness or lack of endurance.  38 C.F.R. §§ 4.40, 
4.59. 4.71a, Code 5237, 5242.  

The rating code for intervertebral disc syndrome provides for 
an evaluation of 60 percent, but there is no diagnosis of 
this disability.  

While the August 2004 examination included a diagnosis of 
bilateral radiculopathy, this was worse on the left than the 
right, and symptoms such as footdrop, loss of dorsiflexion or 
abduction, or anesthesia into the right foot were not found, 
such as would warrant a separate compensable evaluation for 
this disability.  See 38 C.F.R. § 4.71a, Code 5237, 5242, 
Note 1, 38 C.F.R. § 4.124a, Code 8521.  

Therefore, entitlement to an evaluation in excess of 40 
percent for this period is not merited under either the old 
or new rating criteria.  





ORDER

An initial evaluation of 40 percent for the service-connected 
lumbar disc disease and scoliosis prior to August 24, 2004 is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

An initial evaluation in excess of 40 percent for the 
service-connected degenerative lumbar disc disease and 
scoliosis to include radiculopathy of the right lower 
extremity from August 24, 2004 is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


